Case 0:19-cr-60200-FAM Document 78 Entered on FLSD Docket 10/24/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                 CASE NO: 19-CR-60200-MORENO

  UNITED STATES OF AMERICA,           )
            Plaintiff,                )
                                      )
  vs.                                 )
                                      )
  MAUREN MOREL,                       )
              Defendant.              )
   __________________________________ )

      DEFENDANT, MAUREN MOREL’S MOTION TO MODIFY CONDITIONS OF
                         PRETRIAL RELEASE

         COMES NOW, the Defendant, Mauren Morel (“Defendant”), by and through her

  undersigned counsel, and hereby requests this Court enter an Order modifying the conditions of

  release, to allow Defendant to change the address of her residence and in support thereof,

  Defendant states as follows:

     1. The Order Setting Conditions of Release [D.E. 26] was entered on July 25, 2019.

     2. Defendant secured was released on a $200,000.00 PSB and is currently being supervised

  by the U.S. Pretrial Services Office.

     3. Defendant now seeks a modification of this Court’s order, specifically Condition 4,

  allowing the Defendant to change the address of her residence. The new address is less than eight

  (8) miles in distance from her previous address and, as with the previous address, within the

  boundaries of Broward County, Florida.              .

     4. Defendant was residing at the address provided at the time of her release, and as maintained

  by the Office of the Clerk of Courts and the Pretrial Services Office, pursuant to a Lease with

  Option to Purchase. At the time of her release, Defendant and Owner/Seller had a valid and
Case 0:19-cr-60200-FAM Document 78 Entered on FLSD Docket 10/24/2019 Page 2 of 3



  enforceable contract for sale and purchase, which was subject to financing. However, since the

  initiation of the instant action, Defendant is no longer able to qualify for the financing necessary

  to complete the purchase of the property. Therefore, Defendant has been forced to exercise her

  right to terminate the contract, pursuant to the financing contingency clause.

     5. In addition, the Lease has since expired, the Owner is unwilling to extend the term of the

  Lease and has required that the Defendant vacate the property. As such, Defendant has to been

  forced make alternative living arrangements.

     6. The Defendant has been present for her Court appearances as instructed by the Court and

  has maintained her scheduled appointments with her Pretrial Services Officer and otherwise

  reported as instructed. Further, the Defendant has had no contact with law enforcement or criminal

  violations since being placed on pretrial/conditional release.

     7. Undersigned counsel has contacted Assistant U.S. Attorney, Lisa Miller, and been advised

  that the Government shall defer to Pretrial Release in regard to the Defendant’s request to change

  the address of her residence.

         WHEREFORE, for the foregoing reasons the Defendant respectfully requests this Court

  enter an Order modifying the conditions of her pretrial release to allow her to move to her new

  address as indicated herein above and for such other relief as this Court deems just and proper.

                                                        Respectfully submitted,

                                                        /s/ Carlos A. Ziegenhirt
                                                        CARLOS A. ZIEGENHIRT, ESQ.
                                                        Counsel for Defendant, Mauren Morel
                                                        1190 S. LeJeune Road
                                                        Miami, FL 33134
                                                        Tel: (305) 666-1330
                                                        Fax: (305) 443-0986
                                                        Florida Bar No.: 178896
                                                        E-Mail: carlos@caz-law.com
Case 0:19-cr-60200-FAM Document 78 Entered on FLSD Docket 10/24/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 24th day of October 2019, the foregoing was filed

  electronically with the Clerk of the Court via CM/ECF system and thereby served upon all counsel

  of record.


                                                     /s/ Carlos A. Ziegenhirt
                                                     Carlos A. Ziegenhirt, Esq.
                                                     Florida Bar No.: 178896
